            Case 1:18-cv-11099-ALC Document 3 Filed 11/28/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


BLOCKCHAIN MINING SUPPLY AND
SERVICES LTD.,
                    Plaintiff,
                                                   Civil Action No. __________________
                                                                    1:18-cv-11099
       v.
                                                   Plaintiff’s Rule 7.l Statement
SUPER CRYPTO MINING, INC.,
and DPW HOLDINGS, INC.

                              Defendants.



       Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for plaintiff
BLOCKCHAIN MINING SUPPLY AND SERVICES LTD. (a nongovernmental corporate
party) certifies that it has no corporate parent and no publicly held corporation owns 10% or
more of its stock.

Dated: New York, New York
       November 28, 2018

                                             COWAN, LIEBOWITZ & LATMAN, P.C.



                                             By:    /s/ Ronald W. Meister
                                                    Ronald W. Meister (rwm@cll.com)
                                             114 West 47th Street
                                             New York, New York 10036
                                             (212) 790-9200

                                             Attorney for Plaintiff Blockchain Mining Supply
                                             and Services, Ltd.
